                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOSLYN D. HOLLOWAY,                                :           CIVIL ACTION
                                                   :
Plaintiff,                                         :
                                                   :
             v.                                    :
                                                   :
ANDREW SAUL, 1                                     :           NO. 19-392
Commissioner of Social Security,                   :
                                                   :
        Defendant.                                 :


                                               ORDER

        AND NOW, this 30th day of December, 2019, upon consideration of Plaintiff’s Request

for Review and Brief in support thereof (Doc. No. 11), Defendant’s Response in opposition

thereto (Doc. No. 16), and Plaintiff’s Reply Brief (Doc. No. 19), IT IS HEREBY ORDERED

that:

        1.        Plaintiff’s Request for Review is DENIED;

        2.        Judgment is GRANTED against Plaintiff and in favor of Defendant; and

        3.        The Clerk of Court shall mark this case as closed.



                                          BY THE COURT:



                                        /s/ Marilyn Heffley
                                        MARILYN HEFFLEY
                                        UNITED STATES MAGISTRATE JUDGE



1
    Andrew Saul, the current Commissioner of Social Security, has been automatically
substituted as the Defendant in this case pursuant to Fed. R. Civ. P. 25(d).
